Exhibit 10.1
(ChicosFAS logo) [g17859g17859e01.gif]
February 11, 2009



Mr. Jeffrey A. Jones
200 Coffee Pot Riviera
St. Petersburg, FL 33704
Dear Jeff:
It is with great pleasure that we offer you the opportunity to join Chico’s FAS,
Inc. as our Executive Vice President/Chief Operating Officer. As you are aware,
Chico’s is a fast-growing respected organization within which this position is a
key driver of our success. As one of the top specialty retailers we offer
tremendous opportunity for personal and professional growth. Please let this
letter serve as an offer to join Chico’s FAS, Inc. and your acceptance of that
offer. The following outlines the specifics:

      Title:  
EVP/Chief Operating Officer
   
 
Reporting to:  
President & CEO
   
 
Base Salary:  
$550,000.00 annually
   
 
Start Date:  
TBD
   
 
Management Bonus Plan:  
Target of 80% of base salary earned during the performance period, which is
contingent upon the achievement of corporate financial objectives. The terms of
the bonus, including eligibility, payouts and objectives, may be modified from
time to time. You will be provided a bonus guarantee of 25% of target payable in
March 2010.
   
 
Stock Options:  
80,000 non-qualified stock options at Fair Market value to be issued during the
first open window period for stock acquisition after your date of hire. These
options will vest over a two-year period, with one-half vesting each year on the
anniversary of the grant date. You will be eligible for additional equity grants
as determined by management.
   
 
Restricted Stock:  
A one-time grant of 20,000 shares of restricted stock to be issued during the
first open window period for stock acquisition after the grant date of hire.
These shares will vest over a two-year period with one-half vesting each year on
the anniversary of the grant date. You will be eligible for additional equity
grants as determined by management.
   
 
Time Off:  
You will be eligible for 20 days of Paid Time Off (PTO) for each full year of
employment. This is an accrued benefit that you start to earn on your date of
hire. In addition to the eligible PTO, any other previously scheduled
engagements throughout the year will be approved by me.

 



--------------------------------------------------------------------------------



 



Page 2  

      Annual Review:  
You will be eligible for the FY10 performance appraisal process prorated for
time in position.
   
 
Employment Period:  
Officer will be employed for a two year period, with the option to re-new in one
year increments thereafter. Either party may terminate the employment
relationship, for any reason, upon 30 days written notice. Except for the
Severance and Change of Control herein, the Company will have no further
obligation for continued pay or benefits beyond the 30 day notice period.
   
 
Change of Control:  
In the event of a “Change of Control” resulting in your voluntary termination
for “Good Reason,” you may be entitled to the benefits as set forth in Exhibit A
to this letter.

You will also be eligible to participate in Chico’s FAS, Inc. comprehensive
benefits program outlined below:

      Group Insurance
Plan:  
Medical/Dental/Vision
   
 
   
Eligibility Date: Effective your first day of active employment.
   
 
Life Insurance:  
Chico’s provides term insurance equal to 1X your base salary; in addition
Chico’s provides accidental death and dismemberment insurance equal to 1X your
base salary. Supplemental insurance is available for purchase.
   
 
   
Eligibility Date: Effective your first day of active employment.
   
 
401(k) Plan:  
Eligible deferral of 1-100% of your compensation (subject to an IRS maximum),
with a match of 50% of the first 6% of compensation you defer. You will be able
to roll over existing qualified funds immediately.
   
 
   
Eligibility Date: First quarter after 12 months of employment.
   
 
Deferred Compensation
Plan:  
As a highly compensated Associate of Chico’s, you will be immediately eligible
to participate in the Chico’s Deferred Compensation Plan. You will have the
opportunity to defer pre-tax compensation (less applicable FICA/Medicare tax
withholding). You may defer up to 80% of your base salary payable during the
current calendar year, and up to 100% of your bonus.
   
 
Stock Purchase Plan:  
Opportunity to purchase Chico’s stock directly from the company, two times a
year, in March and September.
   
 
   
Eligibility Date: First offering period following one year of employment.
   
 
Relocation:  
In order to ensure a successful relocation, Chico’s FAS, Inc. will provide the
relocation assistance as detailed in the attached Tier I Relocation Program. In
accordance with this relocation policy, you will receive a miscellaneous
allowance of $10,000 less applicable taxes.

 



--------------------------------------------------------------------------------



 



Page 3  
We hope you view this opportunity as a chance to have a positive impact on
Chico’s while enjoying a challenging and rewarding career. This offer is
contingent upon the successful completion of references and background check.
Additionally, you represent that you are not a party to any agreement that would
bar or limit the scope of your employment with us. Finally, the offer is
specifically contingent on the approval of the company’s Board of Directors
which, while expected, cannot be guaranteed.
We are looking forward to having you on our Chico’s team. Let me be the first to
welcome you aboard! We are sure you will find it a challenging and rewarding
experience.
If you have any questions, please feel free to call me at (239) 274-4145.
Regards,



David F. Dyer
President & CEO

 



--------------------------------------------------------------------------------



 



Page 4  
EXHIBIT A
In the event of your voluntary termination for “Good Reason,” as defined below,
within 24 months following a “Change in Control” (CIC), you will be entitled to
the following:

  1)   An amount equal to one time your base salary;     2)   A pro-rata vesting
of stock options based on the amount of time worked through termination date.
You may exercise any vested options for one year after termination or the
remaining term of the options, whichever is less; and     3)   Accelerated
vesting of restricted shares and you will receive delivery of the shares within
60 days following such termination of employment.     4)   To receive the
benefits outlined in paragraphs 1-3, above, you will need to execute a general
release in a form to be provided by the Company.

“Good Reason” shall mean:

  1)   Any material reduction in your then current titles or positions, or a
material reduction in your then current duties or responsibilities; or     2)  
David F. Dyer is no longer employed as Chief Executive Officer of the Company.

A “Change in Control” shall mean:

  A)   any “person” or “group” as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (“Act”) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding securities;     B)  
during any one-year period, individuals who at the beginning of such period
constitute the Board of Directors, and any new director who is elected or
nominated by the Board by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the one-year
period or whose election or nomination was previously so approved, cease to
constitute at least a majority of the Board;     C)   a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
surviving entity or its ultimate parent outstanding immediately after such
merger or consolidation; or     D)   the sale or disposition of all or
substantially all of the Company’s assets. Provided that a “Change in Control”
shall not be deemed to have occurred unless it is a “change in control” within
the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations.

 